Citation Nr: 1420419	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  09-36 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the assignment of a total disability rating under 38 C.F.R. § 4.30 for the period of May 3, 2007, to July 1, 2007, with payment beginning June 1, 2007, was proper.

2.  Entitlement to a rating in excess of 10 percent for recurrent painful corns and calluses with bilateral fifth toe hammertoe deformity and pes cavus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1992, and had an additional period of prior active service.   These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran disagreed with the amount of the total disability granted as it did not initially include his wife as a dependent.  The Veteran was initially awarded $2,471 in total disability as a single veteran with no dependents from June 1, 2007, to July 1, 2007.  He challenged the dependency status in a June 2008 notice of disagreement.  In a January 2009 decisional letter, the Veteran's spouse was added as a dependent and the Veteran was awarded $2,610 from June 1, 2007, to July 1, 2007.  VA law provides for additional monthly compensation for dependents when a veteran is entitled to disability compensation evaluated as 30 percent or greater.  38 C.F.R. § 3.4(b)(2) (2013).  Accordingly, as the Veteran was provided additional monthly compensation for the entire period that he was rated 100 percent disabled, the Board notes that the Veteran has been adequately compensated.

The issue of increased rating for recurrent painful corns and calluses with bilateral fifth toe hammertoe deformity and pes cavus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO assigned a total disability rating beginning May 3, 2007, the effective date the Veteran received outpatient surgery.  

2.  The Veteran's total disability payments began on June 1, 2007, the first day of the month following his outpatient surgery.  As the Veteran was authorized to return to work on June 14, 2007, the total disability payment ended July 1, 2007, the first day of the month following termination of the temporary 100 percent evaluation.


CONCLUSION OF LAW

The assignment of a total disability rating for the period of May 3, 2007, to July 1, 2007, with commencement of payment beginning on June 1, 2007, was proper.  38 C.F.R. §§ 3.31, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

However, in determining whether the assignment of a total disability rating is proper under 38 C.F.R. §§ 3.31 and 4.30, the provisions of the VCAA have no effect on an appeal.  As here, it is the law, and not the underlying facts or development of the facts, that is dispositive of the matter. See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").  Nonetheless, the Board finds that an August 2007 letter adequately informed the Veteran of the evidence he needed to submit to substantiate his claim for a total disability rating.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, and in Virtual VA, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

Pursuant to 38 U.S.C.A. § 5111(a), the payment of VA monetary benefits may not be made for any period before the first day of the calendar month following the month in which the award became effective.  See also 38 C.F.R. § 3.31(2013).  

The facts are clear and are not in dispute.  The Veteran underwent outpatient surgery for his service connected right fifth toe hammertoe deformity on May 3, 2007.  He returned to work on June 15, 2007.  

In an April 2008 rating decision, the RO assigned a 100 percent total disability rating from May 3, 2007, the effective date of outpatient treatment.  In accordance with 38 C.F.R. § 3.31, the Veteran's total disability payments began on June 1, 2007, the first day of the calendar month following the month in which the award became effective.  

The Board acknowledges that the Veteran believes he is entitled to a total disability rating for the month of May 2007.  However, as the law is clear as to when disability payments are to begin, the Board finds the assignment proper.





ORDER

The assignment of a total disability rating under 38 C.F.R. § 4.30 for the period of May 3, 2007, to July 1, 2007, with payment beginning on June 1, 2007, was proper.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).   

At the outset, the Board notes that the Veteran perfected his appeal only with respect to the temporary total disability rating and not with respect to his increased rating claim.  However, the RO afforded the Veteran a VA foot examination in August 2013 and thereafter issued a supplemental statement of the case that same month.  In correspondence received September 2013, the Veteran expressed his desire to continue his appeal on this issue.  Accordingly, the Board finds that the RO's and the Veteran's continued action on this issue constitutes a waiver of any jurisdictional defects potentially raised by the Veteran's failure to file a substantive appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).   

In his September 2013 correspondence, the Veteran stated that he had surgery on his left hammertoe but did not identify the facility providing treatment or the date of the procedure.  As records of such treatment may contain pertinent information, they should be secured.  Additionally, records of any VA treatment the Veteran may have received are constructively of record and must be secured.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that he identify the facility that conducted the surgery on his left hammertoe.  If the Veteran identifies a VA facility, obtain all records associated with the surgery. If the Veteran identifies a private facility, provide him with medical release forms and request that he complete them.  Once the forms are returned, obtain all records associated with the surgery.

2.  Secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for his foot disability.

3.  Arrange for any further development suggested by evidence received pursuant to the above requests, and then readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


